ACCEPTED
                                                                                         03-14-00525-CR
                                                                                                4462948
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    3/11/2015 3:59:08 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                               NO. 03-14-00525-CR

ELIAS SHAWN BIHL                       §                   COURT OFFILED
                                                                    APPEALS
                                                                         IN
                                                               3rd COURT OF APPEALS
                                       §                    RD     AUSTIN, TEXAS
                                                           3 DISTRICT
                                                               3/11/2015 3:59:08 PM
THE STATE OF TEXAS                     §                         JEFFREY
                                                           AUSTIN,   TEXAS D. KYLE
                                                                       Clerk

                               Motion to Withdraw

To the Honorable Justices of Said Court:

      Comes now, Justin S Mock, attorney of record for Elias Shawn Bihl,
appellant in the above entitled and numbered appeal who files this motion to
withdraw as appellant’s attorney, and for such motion would respectfully show the
Court the following:

      Appellant’s counsel has filed contemporaneously with this motion a brief in
compliance with Anders v. California, 386 U.S. 738 (1967).

      In accordance with the provisions of In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008), Movant requests that upon consideration of said brief, he/she be
allowed to withdraw so that Appellant may file, if he/she so chooses, a pro se brief.

      Wherefore, it is respectfully requested that the undersigned counsel be
granted permission to with draw as attorney of record for Appellant.

                                       Respectfully submitted,

                                       /s/_Justin S Mock__________
                                       Justin S Mock
                                       State Bar No. 24064155
                                       Ellis & Mock, PLLC
                                       125 S. Irving Street
                                       San Angelo, Texas 76903
                                       (325) 486-9800
                                       Attorney for Appellant
                           CERTIFICATE OF SERVICE

            I certify a true and correct copy of the above and foregoing Appellant’s
Original Brief was served in accordance with Rule 9.5 of the Texas Rules of
Appellate Procedure on March 11, 2015, on the following parties:


Mr. Jason Ferguson                                   By Electronic Service
Office of Tom Green County District Attorney
124 West Beauregard Avenue
San Angelo, Texas 76903
Appellee


Mr. Elias Shawn Bihl                                 By Mail
Inmate Number 01938565
TDCJ
McConnell Unit
3001 South Emily
Beeville, Texas 78102
Appellant



                                       /s/ Justin S Mock__________
                                       Justin S Mock